Although I agree with the majority's conclusion, I write separately to elaborate on the trial court's duty to provide the parties with a "reasonable" deadline for filing proposed findings of fact and conclusions of law. Civ.R. 52 permits the trial court, "in its discretion," to order any or all of the parties to prepare proposed findings of fact. While proposed findings of fact may reasonably be prepared in a matter of several days in relatively simple proceedings, seeFitch v. Fitch (Dec. 6, 1993), Licking App. Nos. 93CA45, 93CA58, Tissuev. Tissue (Mar. 17, 1988), Cuyahoga App. No. 53448, trials involving more complex matters may require ten or 14 days, see Vaughters v. Vaughters
(May 1, 1997), Scioto App. No. 96CA2412, Milavickas v. Milavickas (June 10, 1991), Stark App. No. CA8245, or as much as 30 days if a transcript of the proceeding is necessary for the preparation of proposed findings of fact, see Mason v. Mason (Mar. 31, 1999), Union App. No. 14-98-23,Jones v. Jones (May 13, 1991), Butler App. No. CA90-06-122. Thus, I would direct the trial court to exercise the discretion it is granted by Civ.R. 52 when setting deadlines for parties to file proposed findings of fact.